Citation Nr: 1132170	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of Lyme disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1985 to November 2004, with four years of prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied a claim for service connection for Lyme disease.  

In June 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran has filed a claim for service connection for the residuals of Lyme disease.  In a July 2005 statement, she asserted that her Lyme disease residual is the arthritis present in her hands and feet.  The Veteran is already service-connected for arthritis of the both hands and feet.  

At the February 2006 QTC VA examination, the Veteran reported Lyme disease had existed since 1990.  Her current symptoms were pain in the hands and feet.  She reported that this condition was currently in remission but when active it lasted for two days and occurred as often as two times per month.  In a September 2006 notice of disagreement, she said: "I was not treated immediately for the tick bite."  She said she was bitten around 1992 and her symptoms have not resolved.  She said she suffered from trigeminal neuralgia and is currently on numerous medications.  The Veteran is already service-connected for trigeminal neuralgia.  

In her March 2008 appeal, the Veteran said there was delay in her treatment for a tick bite.  She was bitten in May and not treated until December 1992.  She said she did not have pain or symptoms, but asserted that the disease will never go away.  She said she is medicated for disabilities secondary to this disease.  

At the June 2011 Board Videoconference hearing, the Veteran said she got a tick while qualifying on weapons in Virginia.  (Transcript, p 3.)  She had lethargy, headaches, stiff neck and other symptoms three months later.  Id.  She was told she could not have contracted Lyme disease.  Id.  She asserted that from May 1991 to January 1992 she was not treated.  Id.  She said that trigeminal neuralgia and arthritis of the feet, legs, hips, neck and back were due to Lyme disease.  (Transcript, p 4.)  She was already service-connected on a direct basis for the neuralgia, feet, and neck, but not her hips, knees and back.  Id.  She also asserted that her heart condition or chest pains were residuals of Lyme disease.  (Transcript, p 5.)  She said went to the doctor in January 1992 and was treated for Lyme disease.  (Transcript, p 3.)  

Service treatment records do not reflect that the Veteran ever tested positive for Lyme disease.  A December 1992 service treatment record shows the Veteran complained of several months of lethargy, musculoskeletal pain, and swelling in the feet.  She had fleeting chest pain and occasional inability to take a deep breath.  Three weeks prior she had excruciating right neck, ear, face, and head pain on a flight.  She also stated she had a history of a tick bite in May 1992.  She denied any rash or redness.  She had no cervical or supraclavicluar lymphadenopathy.  The impression was nasopharyngitis, but Lyme disease, monucleosis and Hodgkin's disease were to be ruled out.  

A January 1993 service treatment record shows that the Lyme titer was within normal limits, the mononucleosis was negative, erythrocyte sedimentation rate (ESR) was 20 and the complete blood count was within normal limits.  The doctor stated: "However, elect to treat patient empirically.  Plan Doxycycline 100 milligrams for 30 days."  The Veteran was to return if there was no improvement.  

From this point on, the Veteran asserted she had Lyme disease and complained of symptoms related to it.  An April 1993 physical therapy consultation and a service treatment record from the same month showed she complained of multiple arthralgias that she asserted were associated with Lyme disease.  In July, her history was noted and the impression was arthralgia and lethargy of unknown etiology.  

Also in July 1993, the Veteran visited a rheumatologist.  The consultation request stated that the Veteran had a tick bite in May 1992 and complained of trigeminal neuralgia; neck pain; metatarsalphalangeal joint pain; occasional fever, chills and sweating; chest pain and lethargy.  Lyme titers were negative.  She was treated for 30 days with Doxycycline by mouth without relief.  The provisional diagnosis was to rule out Lyme disease.  

The Veteran reported cervical strain, fatigue, arthritis and a history of trigeminal neuralgia.  The rheumatologist stated: "Lyme disease is improbable in this setting, however, not impossible."  It was determined that further antibiotics would not be indicated usually at this stage if it were Lyme disease.  It was also noted that the Veteran had recurrent chronic pauciarticular arthritis, gout (with a history of renal stones), osteoarthritis and pseudogout.  The reverse side of this record gives a further detailed history of the Veteran's Lyme disease history and notes that laboratory results are normal.  A July 1993 podiatry record noted that the rheumatologist did not feel she had Lyme disease.  

In January 1996, a service treatment record again showed that laboratory findings for Lyme disease were all negative.  The Veteran was requesting a second opinion.  In a December 1997 phone consultation note shows a message left for the Veteran informed her that her labs were normal.  At the February 2006 VA examination, the examiner stated there was no diagnosis for Lyme disease because the condition was resolved.  Residuals were not discussed.  

In addition to the negative titer result, some evidence in the file tends to show that hip, knee, back, and heart problems were present before alleged Lyme disease and/or are due to other things.  For example, a July 1985 report of medical history form shows that the Veteran reported palpitations or a pounding heart.  This occurred several years before the alleged tick bite.  In May 2008, Dr. Linder stated her low back pain was due to herniated nucleus pulposus.  A November 2008 private radiology record showed no acute disease of both hips.  In November 2008, Dr. Reddy stated she had intermittent hip pain and history of osteoarthritis but there was no acute process noted on X-ray.  In March 2009, a record from Dr. Reddy showed the Veteran was on medication for fibromyalgia.  In September 2009, a record from Dr. Revels that noted that X-rays showed degenerative disc disease and spondylosis.  

On remand, the Veteran should receive a new examination to determine the nature and etiology of any Lyme disease and its residuals.  The examiner should explain the findings of the Lyme titer from January 1993 and state whether they were negative or not.  If the Veteran did have Lyme disease, the examiner should identify every residual disability from it.  

Additionally, the Veteran signed an authorization and consent form for the RO to request records from a Dr. Richardson The RO requested these records from Dr. Richardson in September 2005.  Instead of sending the Veteran's records, Dr. Richardson sent one record pertaining to another person with the same last name as the Veteran.  There is no evidence this record was cited to or affected any past decisions involving the Veteran.  On remand, the RO should return the record to Dr. Richardson's office and repeat the request for records for the Veteran.  

Accordingly, the case is REMANDED for the following action: 

1. Return the medical record not pertaining to the Veteran to Dr. Richardson.  With any necessary authorization from the Veteran, request records from Dr. Richardson that pertains to treatment for the Veteran.  A negative reply is requested and should be associated with the file.  

2. After the above development has been completed, schedule the Veteran for a new VA examination that determines the nature, extent, and etiology of any residuals of Lyme disease.  A copy of this remand and the claims file should be provided and the examiner should note in the report that the file was reviewed.  All necessary testing should be conducted.  

The examiner should state whether the Veteran has Lyme disease or any residual of Lyme disease.  If so, the examiner should state whether it is likely as not (50 percent probability or greater) the Lyme disease or residual is related to the Veteran's active service.  In coming to a conclusion, the examiner should explain the findings of the Lyme titer from January 1993 and state whether they were negative or not.  Every residual disability should be specifically noted.  

The examination report should include the complete rationale for all opinions expressed.  The examiner should cite to facts in the file supporting the opinions.  

3. Readjudicate the claim for service connection for the residuals of Lyme disease.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

